I concur in the judgment. If the question as to the jurisdiction of this court to entertain an appeal from a judgment or order, taken before the entry of such judgment or order, were an open one, I might come to a different conclusion. The question is, however, purely one of construction of certain statutory provisions, which has been determined by this court adversely to the contention of appellant in the following cases, viz.:McLaughlin v. Doherty, 54 Cal. 519; Thomas v. Anderson, 55 Cal. 43;  People v. Center, 66 Cal. 567, 570; Kimple v. Conway, 69 Cal. 71;  Schroder v. Schmidt, 71 Cal. 399; Tyrrell v. Baldwin, 72 Cal. 192;  Estate of Rose, 72 Cal. 577; Onderdonk v. San Francisco,75 Cal. 534; Coon v. Grand Lodge, 76 Cal. 354; Home of Inebriates v.Kaplan, 84 Cal. 486; McHugh v. Adkins, 117 Cal. 228; Wells v.Kreyenhagen, 117 Cal. 329; Estate of Pearsons, 119 Cal. 27; Wood
v. Etiwanda Water Co., 122 Cal. 152; Estate of Scott, 124 Cal. 671;  Estate of Devincenzi, 131 Cal. 452; Bell v. Staacke,137 Cal. 307. The first of these decisions was rendered in 1880, and this court has ever since adhered to the construction there given to the statute. The settled construction of a statute, acquiesced in for many years by the legislative department of the state (as shown in this case by the failure of that department to make any change in the statute in the respect indicated, notwithstanding the amendment of the same statute in other particulars), is in effect a part of the statute itself, and should not be changed by the courts.
Henshaw, J., concurred.